960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elpis SAKARIA, Plaintiff-Appellant,v.ALLSTATE LIFE INSURANCE COMPANY;  Minnesota Mutual LifeInsurance Company;  AMEX Life Assurance Company,Defendants-Appellees.In Re:  William F. HUFFMAN, Appellant.Elpis SAKARIA, Plaintiff,v.ALLSTATE LIFE INSURANCE COMPANY;  Minnesota Mutual LifeInsurance Company;  AMEX Life Assurance Company,Defendants-Appellees.
Nos. 91-1211, 91-1213.
United States Court of Appeals,Fourth Circuit.
Argued:  March 2, 1992Decided:  April 20, 1992

ARGUED:  Albert David Brault, Brault, Graham, Scott & Brault, Rockville, Maryland, for Appellant Huffman;  Nicholas Hamner Cobbs, Law Offices of Nicholas H. Cobbs, Washington, D.C., for Appellant Sakaria.
Michael Esher Yaggy, Piper & Marbury, Baltimore, Maryland, for Appellees.
ON BRIEF:  Nicholas Gilman, Gilman, Olson & Pangia, Washington, D.C., for Appellant Sakaria.
Michael S. Barranco, Diane M. Lank, Piper & Marbury, Baltimore, Maryland, for Appellees.
Before WIDENER and LUTTIG, Circuit Judges, and MACKENZIE, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:

OPINION

1
Mrs. Elpis Sakaria and her attorney Mr. William F. Huffman appeal from a judgment of the United States District Court for the District of Maryland awarding sanctions to the defendant insurance companies.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm for the reasons stated in the opinions of the district court and the magistrate judge.  See J.A. at 11, 15.

AFFIRMED